Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of May 26, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on September 22, 2022 (the “Amendment”) amending claims 1, 9, and 15.  The present Final Office Action addresses pending claims 1-20 in the Amendment.
		
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 102 and 103 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new rejections under 35 USC 102 and 103 that are presented herein. Furthermore, the claims continue to be rejected under 35 USC 101.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 11 of the Amendment, Applicant takes the position that the claims are not directed to a “mental process” because they include limitations that cannot be practically performed in the human mind.  The Examiner disagrees.
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)).  MPEP 2106.05(III).
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019).  MPEP 2106.05(III)(A).
However, claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").  MPEP 2106.05(III)(C).
In the present case, the independent claims recite a mental process because generating a guideline tree based on a plurality of therapies such that the guideline tree includes a set of leaf nodes that each represent a respective therapy, a set of internal nodes that each represent attributes that inform treatment decisions based on the respective plurality of guidelines, and a set of edges that each represent a respective guideline; generating a visual depiction of the guideline tree; and generating a first modified visual depiction of the guideline tree based on a first plurality of attributes associated with a first patient so as to visually emphasize a subset of the guideline tree are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind with pen and paper develop and sketch a decision/guideline tree where leaf nodes represent therapies, internal nodes represent attributes that inform treatment decisions (e.g., < 50 years old or ≥50 years old, male or female, tumor size greater or small than 2cm, etc.), and edges (e.g., paths between nodes) represent guidelines (e.g., proceed to one node if under 50 years old and proceed to another node if 50 or older).  The user could also practically highlight/circle/color/mark one or more of the nodes/edges/leaf nodes that correspond to attributes of a first patient so as to emphasize a subset of the guideline tree.  
While the limitation directed to outputting the modified visual depiction via a GUI cannot be practically performed in the human mind, this does not take away from the fact that the above-discussed limitations of the claims can be practically performed in the human mind (e.g., with pen and paper).  Furthermore, outputting the modified visual depiction via a GUI amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
At page 12 of the Amendment, Applicant asserts how the generated visualizations enable healthcare providers to more readily perceive which patient attributes are driving therapy suggestions, other therapies that may be useful, and the like.  However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, while the recited GUI visualizations might improve the mental process of perceiving the guideline tree to drive treatment decisions, they do not improve computers or technology.
Regarding Applicant’s position on pages 12-13 of the Amendment that the claims recite additional limitations such that the claims as a whole recite non-conventional visualization steps that amount to “significantly more” than the abstract idea, the Examiner disagrees.  Initially, the Examiner notes that the various steps directed to generating the first and second modified visual depictions are part of the “abstract idea” (rather than being “additional limitations”) because they can be practically performed in the human mind with pen and paper as discussed herein. Furthermore, the remaining “additional limitations” amount to merely using computers as tools to carry out the abstract idea (see MPEP § 2106.05(f)), adding insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)), and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and/or using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and/or (see MPEP § 2106.05(f)), all as discussed herein.
The 35 USC 101 rejection is maintained. 

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
Applicant’s arguments are moot in view of the new grounds of rejection set forth herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-8 are directed to a method (i.e., a process) and claims 15-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-8 and 15-20 are all within at least one of the four statutory categories.  35 USC §101.
Regarding claims 9-14 which are directed to a “computer-readable storage medium,” the Examiner notes that paragraph [0123] of the present specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”.  Accordingly, claims 9-14 are directed to a medium (i.e., a manufacture) and are therefore also within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 15 includes limitations that recite at least one abstract idea.  Specifically, independent claim 15 recites:

A system comprising: 
one or more computer processors; and 
a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: 
receiving a plurality of therapies, wherein each respective therapy of the plurality of therapies is associated with a respective plurality of guidelines indicating guidance regarding whether the respective therapy is appropriate based on patient attributes; 
generating a guideline tree based on the plurality of therapies, the guideline tree comprising:
	a set of leaf nodes, wherein each respective leaf node represents a respective therapy, 
	a set of internal nodes, wherein the set of internal nodes represent attributes that inform treatment decisions, based on the respective plurality of guidelines, and
	a set of edges, wherein each respective edge represents a respective guideline; 
generating a visual depiction of the guideline tree; 
receiving a first plurality of attributes associated with a first patient; and 
generating a first modified visual depiction of the guideline tree based on the first plurality of attributes, wherein the first modified visual depiction visually emphasizes a subset of the guideline tree; and
outputting the first modified visual depiction via a graphical user interface (GUI).

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because generating a guideline tree based on a plurality of therapies such that the guideline tree includes a set of leaf nodes that each represent a respective therapy, a set of internal nodes that each represent attributes that inform treatment decisions based on the respective plurality of guidelines, and a set of edges that each represent a respective guideline; generating a visual depiction of the guideline tree; and generating a first modified visual depiction of the guideline tree based on a first plurality of attributes associated with a first patient so as to visually emphasize a subset of the guideline tree are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind with pen and paper develop and sketch a decision/guideline tree where leaf nodes represent therapies, internal nodes represent attributes that inform treatment decisions (e.g., < 50 years old or ≥50 years old, male or female, tumor size greater or small than 2cm, etc.), and edges (e.g., paths between nodes) represent guidelines (e.g., proceed to one node if under 50 years old and proceed to another node if 50 or older).  The user could also practically highlight/circle/color/mark one or more of the nodes/edges/leaf nodes that correspond to attributes of a first patient so as to emphasize a subset of the guideline tree.  
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2-8, 10-14, and 16-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2, 10, and 16, these claims call for identifying and emphasizing a suggested therapy among the plurality of therapies which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 3, 11, and 17, these claims call for analyzing a knowledge graph to identify an optimal therapy and generating a second modified visual depiction of the guideline tree to emphasize the optimal therapy when it is different than the suggested therapy which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 4, 12, and 18, these claims call for identifying first and second paths respectively corresponding to the suggested and optimal therapies and providing an indication of the node where the first and second paths diverge which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 5, 13, and 19, these claims call for identifying a cohort of similar patients, analyzing medical records of a similar patient in the cohort to determine a preferred therapy, and generating a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the preferred therapy which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 6, 14, and 20, these claims call for determining a set of edges in the guideline tree based on the first plurality of attributes such that the first modified visual depiction of the guideline tree further emphasizes the set of edges and the set of edges corresponds to a path in the guideline tree beginning at a root node and ending at the leaf node corresponding to the suggested therapy which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claim 7, this claim calls for generating a second modified visual depiction of the guideline tree based on a second plurality of attributes of a second patient and emphasizing a first path from a root node to a leaf node associated with a first suggested therapy for the first patient and a second path from the root node to a leaf node associated with a second suggested therapy for the second patient which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claim 8, this claim calls for generating a second modified visual depiction of the guideline tree based on a second plurality of attributes that correspond to a different time than the first plurality of attributes which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: 
one or more computer processors (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a memory containing a program which when executed by the one or more computer processors performs an operation (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the operation comprising: 
receiving a plurality of therapies, wherein each respective therapy of the plurality of therapies is associated with a respective plurality of guidelines indicating guidance regarding whether the respective therapy is appropriate based on patient attributes (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
generating a guideline tree based on the plurality of therapies, the guideline tree comprising:
	a set of leaf nodes, wherein each respective leaf node represents a respective therapy, 
	a set of internal nodes, wherein the set of internal nodes represent attributes that inform treatment decisions, based on the respective plurality of guidelines, and
	a set of edges, wherein each respective edge represents a respective guideline; 
generating a visual depiction of the guideline tree; 
receiving a first plurality of attributes associated with a first patient (extra-solution activity as noted below, see MPEP § 2106.05(g)); and 
generating a first modified visual depiction of the guideline tree based on the first plurality of attributes, wherein the first modified visual depiction visually emphasizes a subset of the guideline tree; and
outputting the first modified visual depiction via a graphical user interface (GUI) (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the system including one or more processors and memory with a program and outputting the modified visual depiction via a GUI, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of receiving therapies/guidelines and patient attributes, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 15 and analogous independent claims 1 and 9 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 15 and analogous independent claims 1 and 9 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 7 and 8:  These claims call for receiving a second plurality of attributes and therefore merely represent insignificant extra-solution activity (data gathering) (see MPEP § 2106.05(g)).  Furthermore, claim 8 calls for generating a dynamic visualization of the guideline tree that includes a visualization of a transformation between the first modified visual depiction and the second modified visual depiction which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and/or using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and/or (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the system including one or more processors and memory with a program and outputting the modified visual depiction via a GUI, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving therapies/guidelines and patient attributes which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 10, 14, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,665,343 to Davenport et al. (“Davenport”):
	Regarding claim 1, Davenport discloses a method comprising: 
receiving a plurality of therapies (Figures 2A-2B illustrate a plurality of therapies such as Denosumab 120mg, Zoledronic Acid 4mg, Abiraterone 1000mg, etc.), wherein each of the plurality of therapies is associated with a respective plurality of guidelines indicating guidance regarding whether the respective therapy is appropriate based on patient attributes (Figures 2A-2B illustrate how each of the therapies is associated with a respective plurality of guidelines; for instance, the guidelines for the therapy Denosumab 120mg includes the cancer cells of the patient being castration resistant, bone metastasis having occurred, etc.); 
generating a guideline tree based on the plurality of therapies (see decision tree in Figures 2A-2B which is incorporated into the GUI in Figure 5A per column 10, lines 45-48), the guideline tree comprising:
a set of leaf nodes, wherein each respective leaf node in the guideline tree represents a respective therapy (the various therapies (e.g., Denosumab, Zoledronic acid, Docetaxel, Abiraterone, etc.) are incorporated into various “leaf nodes” as shown in Figures 2A-2B)
a set of internal nodes, wherein the set of internal nodes represent attributes that inform treatment decisions, based on the respective pluralities of guidelines (Figures 2A-2B illustrate various “internal nodes” that query whether, for instance, the cancer cells of the patient are castration resistant, bone metastasis has occurred, rapid disease progression has occurred, etc.; as each internal node leads to different answers that ultimately lead to different therapies/leaf nodes based on the above-noted “guidelines” for each therapy, then the “internal nodes” represent “attributes that inform treatment decisions, based on the respective pluralities of guidelines”), and
a set of edges, wherein each respective edge represents a respective guideline (as shown in Figures 2A-2B, nodes are connected by paths/lines/edges that represent a respective guideline (e.g., based on decisions of previous nodes) that lead to respective therapies/leaf nodes);
generating a visual depiction of the guideline tree (see decision tree in Figures 2A-2B which is incorporated into the GUI in Figure 5A per column 10, lines 45-48); 
receiving a first plurality of attributes associated with a first patient (column 10, line 45 through column 11, line 33 discusses accessing information (attributes) from a patient’s EMR); 
generating a first modified visual depiction of the guideline tree based on the first plurality of attributes, wherein the first modified visual depiction visually emphasizes a subset of the guideline tree (with reference to Figure 5A and column 10, line 45 through column 11, line 33, portions of the guideline tree are represented in hashed lines based on the patient’s EMR so as to generated a “first modified visual depiction” of the tree based on the patient information/attributes that visually emphasizes a subset of the tree); and
outputting the first modified visual depiction via a graphical user interface (GUI) (Figure 5A illustrates the first modified visual depiction via a GUI).

Regarding claim 2, Davenport discloses the method of claim 1, further including identifying a suggested therapy, from the plurality of therapies, based on the first plurality of attributes and the guideline tree, and wherein the first modified visual depiction of the guideline tree emphasizes a leaf node corresponding to the suggested therapy (as shown in Figures 5A-5B, the first modified visual depiction of the tree emphasizes a leaf node corresponding to Abiraterone (an “order recommendation”) which is a suggested one of the plurality of therapies based on the patient attributes and the tree).  

Regarding claim 6, Davenport discloses the method of claim 2, further including determining a set of edges in the guideline tree based on the first plurality of attributes (column 10, lines 45-65 discusses determining different routes/edges/etc. between nodes based on the patient attributes (e.g., yes castration resistant, no rapid disease progression, etc.), wherein the first modified visual depiction of the guideline tree further emphasizes the set of edges (as shown in Figure 5A, the yes/no answers (which correspond to the yes/no routes/edges between nodes as shown in Figures 2A-2B) are depicted in hashed lines), and wherein the set of edges corresponds to a path in the guideline tree beginning at a root node and ending at the leaf node corresponding to the suggested therapy (with reference to Figures 2A-2B and 5A, there is a path in the tree beginning at a root node (e.g., querying whether the patient is castration resistant) and ending at the leaf node corresponding to the suggested therapy (e.g., Abiraterone), and the set of edges/routes correspond to the path).

Regarding claim 9, Davenport discloses a computer-readable storage medium (column 7, lines 32-34) having computer-readable program code (column 7, lines 42-43) embodied therewith, the computer-readable program code executable by one or more computer processors (column 7, line 20) to perform an operation.
The remaining limitations of claim 9 are disclosed by Davenport as discussed above in relation to claim 1.

	Claims 10 and 14 are rejected in view of Davenport as respectively discussed above in relation to claims 2 and 6.

	Regarding claim 15, Davenport discloses a system (Figure 1) comprising: 
one or more computer processors (column 7, line 20); and 
a memory (column 7, lines 32-34) containing a program (column 7, lines 42-43) which when executed by the one or more computer processors performs an operation.
The remaining limitations of claim 15 are disclosed by Davenport as discussed above in relation to claim 1.

	Claims 16 and 20 are rejected in view of Davenport as respectively discussed above in relation to claims 2 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 7, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,665,343 to Davenport et al. (“Davenport”) in view of U.S. Patent App. Pub. No. 2021/0407694 to Deckert et al. (“Deckert”):
Regarding claim 3, Davenport discloses the method of claim 2 but appears to be silent regarding
analyzing a knowledge graph to identify an optimal therapy, of the plurality of therapies, for the first patient; and 
...
Nevertheless, Deckert teaches ([0391]) that it was known in the healthcare informatics art to analyze healthcare data (including knowledge graphs per [0394]) to identify a more optimal clinical treatment pathway with respect to a directed graph (Figure 9b) which advantageously allows shortcomings in patient treatments to be identified thereby allowing for possible correction actions to be taken and improved patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analyzed a knowledge graph to identify an optimal therapy, of the plurality of therapies, for the first patient in the system of Davenport as taught by Deckert to advantageously allow shortcomings in patient treatments to be identified which allows for possible correction actions to be taken thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Davenport/Deckert combination, as specifically combined above, appears to be silent regarding
upon determining that the optimal therapy is different from the suggested therapy, generating a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the optimal therapy.
Nevertheless, Deckert teaches ([0438]) that it was known in the healthcare informatics art to determine if the patient’s clinical pathway (which includes the patient’s “suggested therapy” per icons 902t in Figure 9b and 1106a in Figure 11 and [0434] and [0446])) deviates from the clinical pathways of other patients in the cohort and then to indicate on a directed graph such standard or most common pathway based on the cohort which results in a “second modified visual depiction of the guideline tree” (e.g., relative to a first modified visual depiction as shown/discussed in Figure 9b and [0436]) that emphasizes a leaf node corresponding to such standard or most common pathway (because the pathways have leaf nodes 902 in Figure 9b, then emphasizing the common pathways emphasizes its leaf node).  This arrangement advantageously allows users to visualize how/when their determined pathways deviate from those of other patients thereby allowing patients and their medical caregivers to make necessary changes leading to improved patient health outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the optimal therapy upon determining that the optimal therapy is different from the suggested therapy in the Davenport/Deckert combination (similar to as already taught with respect to standard/common pathways in Deckert) to advantageously allow users to visualize how/when their determined pathways deviates from the optimal therapy thereby allowing patients and their medical caregivers to make necessary changes leading to improved patient health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, the Davenport/Deckert combination discloses the method of claim 3, further including 
identifying a first path in the guideline tree beginning at a root node and ending at the leaf node corresponding to the suggested therapy (as shown in Figures 5A-5B of Davenport, the first modified visual depiction of the tree includes a first path beginning at a root node (e.g., querying whether the patient is castration resistant) and ending at the leaf node corresponding to the suggested therapy (e.g., Abiraterone));
identifying a second path in the guideline tree beginning at the root node and ending at the leaf node corresponding to the optimal therapy (the identified more optimal therapy of the Davenport/Deckert combination as discussed above in relation to claim 3 includes a “second path” beginning at the root node but ending at a different leaf node corresponding to such optimal pathway/therapy; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analyzed a knowledge graph to identify an optimal therapy, of the plurality of therapies, for the first patient in the system of Davenport as taught by Deckert to advantageously allow shortcomings in patient treatments to be identified which allows for possible correction actions to be taken thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)); 
determining a node in the guideline tree where the first path and the second path diverge (as Deckert discloses ([0438]) determining when the patient’s pathway and another pathways deviate as discussed above in relation to claim 3, then the node in the tree where the first and second paths diverge/deviate is determined; as noted previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined that the optimal therapy deviates from the suggested therapy in the system of the Davenport/Deckert combination as taught by Deckert to advantageously allow users to visualize how/when their determined pathways deviates from the optimal therapy thereby allowing patients and their medical caregivers to make necessary changes leading to improved patient health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)); and 
providing an indication of the determined node (as the above-discussed “second modified visual depiction” of claim 3 indicates/highlights the second path which includes the determined diverging/deviating node, then such determined node is “indicated”).

Regarding claim 5, Davenport discloses the method of claim 2 but appears to be silent regarding 
identifying a cohort of similar patients, based on the first plurality of attributes associated with the first patient,
analyzing one or more electronic medical records associated with at least one similar patient in the cohort of similar patients to determine a preferred therapy, and
upon determining that the preferred therapy is different from the suggested therapy, generating a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the preferred therapy.
Nevertheless, Deckert teaches that it was known in the healthcare informatics art to identify a patient cohort sharing at least one similar characteristic with a patient ([0265] and [0391]), determine clinical pathways (“preferred therapy”) of other patients in the cohort ([0438]) from electronic medical records ([0150] and [0391]), determine if the patient’s clinical pathway (which includes the patient’s “suggested therapy”) deviates from the clinical pathways (“preferred pathway”) of other patients in the cohort ([0438]), and indicate on a display of the directed graph such standard or most common pathway (the “preferred pathway”) based on the cohort, which would amount to a “second modified visual depiction of the guideline tree” that emphasizes the leaf node corresponding to the preferred therapy.  This process advantageously allows users to visualize how/when their suggested pathways deviate from those of other patients thereby allowing patients and their medical caregivers to make necessary changes leading to improved patient health outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified a cohort of similar patients based on the first plurality of attributes associated with the first patient, analyzed one or more electronic medical records associated with at least one similar patient in the cohort of similar patients to determine a preferred therapy, and generated a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the preferred therapy upon determining that the preferred therapy is different from the suggested therapy in the system of Davenport as taught by Deckert to advantageously allow users to visualize how/when their suggested pathways deviate from those of other patients thereby allowing patients and their medical caregivers to make necessary changes leading to improved patient health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 7, Davenport discloses the method of claim 1, and already discloses visually emphasizing a first path from a root node to a leaf node associated with a first suggested therapy for the first patient (e.g., as shown in Figures 5A-5B, the first modified visual depiction of the tree (see hashed lines) includes a first path beginning at a root node (e.g., querying whether the patient is castration resistant) and ending at the leaf node corresponding to the suggested therapy (e.g., Abiraterone)).
However, Davenport appears to be silent regarding
receiving a second plurality of attributes associated with a second patient; and 
generating a second modified visual depiction of the guideline tree based on the second plurality of attributes, wherein the second modified visual depiction emphasizes a first path from a root node to a leaf node associated with a first suggested therapy for the first patient, and a second path from the root node to a leaf node associated with a second suggested therapy for the second patient.
Nevertheless, Deckert teaches that it was known in the healthcare informatics art to generate a first modified visual depiction of a guideline tree based on attributes of a first patient that emphasizes a first path from a root node to a leaf node associated with a first suggested therapy (in Figure 9b, note how the solid edges correspond to a “first path” beginning at a root node 902a and ending at “leaf node” 902t which corresponds to the “first suggested therapy,” where the first path is based on patient attributes per [0417] and [0436]), obtain healthcare data of a patient cohort which includes a second plurality of attributes associated with a second patient ([0265] and [0391]), and indicate on the display of the directed graph a standard or most common pathway (“second path”) of the cohort (which is based on the “second plurality of attributes”)([0438], where the second path extends from the root to a leaf node associated with the standard or most common pathway (“second suggested therapy”).  This process advantageously allows users to visualize how/when their suggested pathways deviate from those of other patients thereby allowing patients and their medical caregivers to make necessary changes leading to improved patient health outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received a second plurality of attributes associated with a second patient and generated a second modified visual depiction of the guideline tree based on the second plurality of attributes, where the second modified visual depiction emphasizes a first path from a root node to a leaf node associated with a first suggested therapy for the first patient and a second path from the root node to a leaf node associated with a second suggested therapy for the second patient in the system of Davenport as taught by Deckert to advantageously allow users to visualize how/when their suggested pathways deviate from those of other patients thereby allowing patients and their medical caregivers to make necessary changes leading to improved patient health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 11 and 17 are rejected in view of the Davenport/Deckert combination as discussed above in relation to claim 3.

Claims 12 and 18 are rejected in view of the Davenport/Deckert combination as discussed above in relation to claim 4.

Claims 13 and 19 are rejected in view of the Davenport/Deckert combination as discussed above in relation to claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,665,343 to Davenport et al. (“Davenport”) in view of U.S. Patent App. Pub. No. 2021/0407694 to Deckert et al. (“Deckert”) and Int’l Pub. No. WO 2016/115154 to Sack (“Sack”):
	Regarding claim 8, Davenport discloses the method of claim 1 but appears to be silent regarding receiving a second plurality of attributes associated with the first patient, wherein the second plurality of attributes correspond to a different time than the first plurality of attribute; and
generating a second modified visual depiction of the guideline tree based on the second plurality of attributes.
Nevertheless, Deckert teaches that it was known in the healthcare informatics art to generate a first modified visual depiction of a guideline tree based on attributes of a first patient (in Figure 9b, note how the solid edges correspond to a “first path” beginning at a root node 902a and ending at “leaf node” 902t which corresponds to the “first suggested therapy,” where the first modified visual depiction is based on a first plurality of attributes per [0417] and [0436]; additionally, Figure 11a illustrates a portion of the first modified visual depiction of the graph/tree), collecting a second plurality of attributes of the first patient corresponding to a different time than the first plurality of attributes ([0446]-[0447] and Figures 11a-11b discuss/illustrate previous/current/next clinical steps of the patient over time which thus requires collection of “a second plurality of attributes” of the patient over time different than the initial first plurality of attributes), and generating a second modified visual depiction of the guideline tree based on the second plurality of attributes (e.g., [0446] and Figure 11a discuss/illustrate a portion of the directed graph whereby icon 1102a is a previously completed step, icon 1104a is a current step, and icon 1106a is a recommended next step, all of which is the first modified visual depiction of the graph/tree as noted above; upon the user completing the step corresponding to icon 1104a and moving to the step corresponding to icon 1106a, the depiction of the figure in icon 1104a thus moves to icon 1106a as it is then the current step, thus resulting in a “second modified visual depiction” of the graph/tree based on the second plurality of attributes; also, [0155] discusses how a patient can change pathways and the graph/tree can be updated).  This arrangement advantageously allows a user to visualize how the patient progresses through the guideline tree over time thereby more fully informing future treatment decisions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received a second plurality of attributes associated with the first patient, wherein the second plurality of attributes correspond to a different time than the first plurality of attribute and generated a second modified visual depiction of the guideline tree based on the second plurality of attributes in the system of Davenport as taught by Deckert to advantageously allow a user to visualize how the patient progresses through the guideline tree over time thereby more fully informing future treatment decisions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Davenport/Deckert combination appears to be silent regarding generating a dynamic visualization of the guideline tree, wherein the dynamic visualization includes a visualization of a transformation between the first modified visual depiction and the second modified visual depiction.
Nevertheless, Sack teaches (page 96, lines 1-8 and Figures 22A-B) that it was known in the graphical user interface art to generate and present to a user depictions of a graphical dynamic graph/map of a media content narrative at first and second times which advantageously allows the user to more readily observe how the user is progressing through the graph/map over time, thereby allowing for any necessary corrections or changes to be made to improve a user experience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a dynamic visualization of the guideline tree, wherein the dynamic visualization includes a visualization of a transformation between the first modified visual depiction and the second modified visual depiction in the system of the Davenport/Deckert combination as taught by Sack to advantageously allow the user to more readily observe how the user is progressing through the map/graph over time, thereby allowing for any necessary corrections or changes to be made thereby improving a user experience, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686